DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed on November 17, 2021 amends claims 1, 3, 8, 10-12, 15, 17-19 and adds claims 21-22.  Claim 6 has been cancelled.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on November 17, 2021 have been fully considered but they are moot as shown in the rejections that follow.  The amended and the newly presented claims, which necessitate a new grounds of rejection, are taught by the previously cited references, Wang and Kim, and the newly cited reference, Donaghey.  
Applicant’s arguments regarding how the new limitations to claim 8 overcome the rejection under 35 USC 101 are unpersuasive.  Applicant alleges that the human mind can’t perform operations that are explicitly required to be performed by the user device and movable object, where the operations include data subscription.  As the Examiner had previously stated, the recitation of some generic software modules or 
Regarding claim 8, the moveable object environment corresponds to a computer environment while the user device corresponds to a generic computer.  With respect to Applicant’s argument, amended claim 8 fails to recite additional elements that integrate the abstract ideas into a practical application.  Applicant alleges that the method in amended claim 8 is used to improve the technical field of movable object communication as it recites the use of subscribed data from a moveable object to control the movement of the moveable object.  Examiner disagrees because the subscribed data is simply a data feed to the user device from the moveable object.  Providing a data feed does not amount to significantly more.  Applicant further alleges that the method in amended claim 8 uses two particular machines (user device and movable object) and data generated in the interactions between the two particular machines is used by one machine to control the movement of another machine, both 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to one or more abstract ideas without significantly more. 
Independent claim 8 recites a method for communicating instructions in a movable object environment, comprising: identifying, by a data manager on a user device, an onboard data manager on a movable object, the movable object 
Claim 8 recites a method, which is in the process category of the four statutory categories.  The claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the recited limitations in the mind but for the recitation of generic components.  Nothing in the claim precludes each of the steps performed by each of these units from practically being performed in the human mind.  The steps may be described as mere data gathering and mental analysis in conjunction with an abstract idea.  

The mere nominal recitation of a data manager and an onboard data manager does not take the claim limitations out of the mental processes grouping.  The claim limitations do not require any particular level of accuracy or precision, so nothing in the claim elements preclude these processes from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of what is recited in claim 1.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.
Since claim 8, under its broadest reasonable interpretation, recites limitations of a mental process, without integrating the limitations into a practical application and does not amount to significantly more, it is ineligible subject matter under 35 U.S.C. 101.

Independent claim 15 includes the same limitations as recited in claim 8, except that it claims a non-transitory computer-readable storage medium which carries out the steps performed by the process recited in independent claim 8.  The same argument as stated above for claim 8 applies to independent claim 15 because claim 15 covers the same mental functions recited in claim 8.  Claim 15 recites nothing more than limitations of mental functions without significantly more and is rejected as ineligible subject matter under 35 U.S.C. 101 for the same reasons as stated in claim 8.
Claims 17-20 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 15 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-9, 12-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0362917) in view of Kim et al. (US 2017/0134699).
a system for communicating instructions in a movable object environment, comprising: at least one movable object including a first processor, a flight controller, at least one sensor, and an onboard data manager configured to implement a plurality of movable object features; (see Wang at [0035] in conjunction with Figure 2 which discloses a UAV controller 210 and a camera 215; see Wang at [0037] which discloses that the UAV controller 210 is a computing device, and may optionally include a memory for storing media captured by the camera 215 or received through the receiver 205, and may include one or more sensors to measure the UAV’s position, speed, and/or orientation and that the one or more sensors may comprise a GPS receiver, inertial measurement unit, gyroscope, magnetometers, pilot probe, or accelerometer.  Examiner notes that the camera 215 may comprise a sensor since it inherently utilizes an image sensor to capture images of its surroundings.  Wang at [0038] discloses that the UAV controller 210 may be a computing system that executes applications such as mobile applications, and that the UAV controller may download, install, and execute applications.  Wang at [0038] further discloses that the video stream may be broadcast through interactive messages and that the UAV controller 210 may execute multiple applications to interface with multiple types of applications on other computing devices.  Wang at [0068-0069] discloses that an example computer system 600 for executing instructions includes a processor 602 and that the computer system may be a server computer, a client computer, a smart phone, 
a user device including a second processor, and a device data manager configured to implement a plurality of user device features, each user device feature corresponding to one of the plurality of movable object features, the device data manager including instructions that upon execution by the second processor cause the device data manager to: (see Wang at [0031] which discloses a pilot client 120 for controlling the UAV 115 which is generally a computing device similar to that used to implement the client 105, but that the pilot client 120 includes software and/or hardware for controlling the movement of the UAV 115 as well as the function of additional devices mounted on the UAV.  Wang at [0031] further discloses that for example, the pilot client 120 controls the height and geographic position of the UAV 115 as well as lights, a camera, and speakers mounted thereon.  Examiner maps the pilot client to the user device.  Examiner maps an application of the software and/or hardware of the pilot client to the device data manager.  Wang at [0068-0069] discloses that an example computer system 600 for executing instructions includes a processor 602 and that the computer system may be a server computer, a client computer, a smart phone, a web appliance, etc.)  
identify the onboard data manager on the movable object, the movable object communicatively coupled to the user device; (see Wang at [0031] which discloses that the pilot client 120 displays a UAV control interface generated by the pilot frontend module 122 and that the pilot inputs commands for the UAV which is transmitted to the UAV 115.  Wang at [0038] further discloses that applications on the UAV controller 210 may be downloaded, installed, removed, or updated in response to remote commands from the pilot client 120.  Examiner notes that existing applications that are located in the UAV controller 210 are identified when the pilot client determines what to download, install, remove, or update.)
receive a feature list from the onboard data manager, the feature list identifying at least one feature installed to the movable object; (see Wang at [0031] which discloses that the pilot client 120 includes software and/or hardware for controlling the movement of the UAV 115 as well as the function of additional devices mounted on the UAV; see Wang at [0049] which discloses that the UAV controller identifies commands using a command identifier and determines whether selected commands are permissible using a policy engine.  Examiner notes that for the additional devices mounted on the UAV to be functional, appropriate commands associated with the additional devices are communicated between the UAV and the pilot client.)
receive at least one input by the user device; (see Wang at [0031] which discloses that the UAV 115 is controlled at least in part by using a pilot client 120 to pilot inputs commands for the UAV 115 through the pilot frontend module 122.  Examiner maps the pilot to the user and the pilot client to the user device.  Examiner notes that the pilot provides the at least one input to the pilot client.)
determine a user device feature corresponding to the at least one input; (see Wang at [0031] which discloses that for example, the pilot client controls the height and geographic position of the UAV, as well as the lights, a camera, and speakers mounted thereon.   Examiner maps geographic position of the UAV to the user device feature.)
determine that the user device feature is supported by the onboard data manager based on the feature list; (see Wang at [0031] for example, which discloses that the UAV is controlled at least in part by a pilot using a pilot client to input commands to the UAV; see Wang at [0034] which discloses that an account associated with the UAV generates a message that includes selectable commands corresponding to different geographic locations.  Wang at [0034] further discloses that based on the interactions with these selectable commands, the UAV interaction engine selects one of these geographic locations and commands the UAV to fly to the selected geographic location; Examiner maps the selected geographic location to user device feature.  Examiner notes that support is provided by the onboard data manager because the pilot client and the UAV’s onboard data manager interact and communicate with each other to control and direct the UAV to fly to a geographic location based on pilot commands.)
and in response to determining that the user device feature is supported, send a first instruction corresponding to the at least one input to the movable object including the onboard data manager (see Wang at [0031] for example, which discloses that the UAV is controlled at least in part by a pilot using a pilot client to input commands to the UAV; see Wang at [0033] which discloses that as used herein, “controlling” the UAV includes commands to the UAV through the pilot or commands that the UAV responds to without human intervention.  Wang at [0034] discloses that interactions or engagements by accounts with messages associated with the UAV 115 result in the UAV interaction engine 150 commanding the UAV 115 based on the interactions.  Wang at [0034] further discloses as an example, that an account associated with the UAV 115 generates a message that includes selectable commands corresponding to different geographic locations.  Examiner maps the command generated by the pilot client to the first instruction.)
Wang does not expressly disclose wherein the first instruction is to subscribe to data from the at least one sensor included in the feature list, and wherein the data from the at least one sensor is used to control movement of the movable object, which in a related art Kim teaches (see Kim at [0164] which discloses that in various embodiments, the controller 980 may control an operation related to the automatic execution of the photographing by interworking with the electronic device 800.  Also, see Kim at [0190] which discloses that the flying device 900 may automatically perform 

One would have been motivated to make such a modification to allow for the electronic user device to receive photographic data from the flying device, as suggested by Kim at [0196].  
Independent claim 8 recites a process that is configured to perform a subset of the steps recited in system claim 1.  The cited portions of Wang used in the rejection of claim 1 teach the subset of steps recited in the process of claim 8.  Therefore, claim 8 is rejected under the same rationale as stated for claim 1 above.
Independent claim 15 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in system claim 1.  The cited portions of Wang used in the rejection of claim 1 teach the steps recited in the non-transitory computer-readable storage medium of claim 15.  Therefore, claim 15 is rejected under the same rationale as stated for claim 1 above.
Regarding claim 2, the modified Wang discloses wherein a plurality of instructions are stored in a queue by the device data manager to be sent to the movable object (see Kim at [0136] which discloses that the memory 850 may store one 
Regarding claim 3, the modified Wang teaches the system of claim 2 wherein the device data manager is further configured to determine to process the first instruction from the queue and send a plurality of flight control instructions to the flight controller (see Kim at [0149] which discloses that the memory stores instructions that, when being executed, allow the processor to transmit, to the flying device, the first signal, which instructs to perform an operation for recognizing an image signal of the electronic device, providing the image signal, receive a second signal, which indicates that the flying device has recognized the image signal of the electronic device based on at least some of the image signal, by using the communication circuit, and transmit, to the flying device, the third signal for controlling the movement of the flying device by using the communication circuit or the position notification device; see Kim at [0150] which discloses that the instructions may further allow the processor a fourth signal to instruct the flying device to photograph images using a camera device.  Examiner notes that the plurality of signals corresponds to the plurality of flight control instructions.)
wherein the device data manager is further configured to determine that a second instruction from the queue is to be processed by the onboard data manager, and send the second instruction to the onboard data manager (see Kim at [0149] which discloses that the memory of the electronic device stores instructions that may be executed.  Kim at [0149] further discloses that a third signal is transmitted to the flying device.  Examiner maps the third signal transmitted to the flying device to the second instruction.)
Regarding claim 5, the modified Wang teaches the system of claim 1, wherein the plurality of movable object features include an onboard sensor interface configured to interface with the at least one sensor and the plurality of user device features include a corresponding user device sensor driver configured to interface with an onboard sensor driver (see Kim at [0154] in conjunction with Figure 9 which discloses the flying device 900 comprising a sensor module 975; see Kim at [0163] in conjunction with Figure 9 which discloses a sensor module 975.  Kim at [0163] discloses that the sensor module 975 has the same or a similar configuration as the sensor module 240 of Figure 2.  Examiner notes that the sensor module 240 of Figure 2 corresponds to the user device which interfaces and communicates with the sensor module 975 of Figure 9 by way of user device wireless communication unit 810 and flying device communication unit 910.  Kim at [0077] further discloses that a program module may include a kernel and applications of which the kernel includes a system 
Claim 12 recites a process that is configured to perform the steps recited in system claim 5.  The cited portions of Kim used in the rejection of claim 5 teach the steps recited in the process of claim 12.  Therefore, claim 12 is rejected under the same rationale as stated for claim 5 above.
Claim 19 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in system claim 5.  The cited portions of Kim used in the rejection of claim 5 teach the steps recited in the non-transitory computer-readable storage medium of claim 19.  Therefore, claim 19 is rejected under the same rationale as stated for claim 5 above.

Regarding claim 7, the modified Wang teaches the system of claim 1, wherein the at least one input is to add a new feature to the at least one movable object, wherein the at least one input to add the new feature to the at least one movable object comprises uploading a movable object feature corresponding to the new feature to the movable object (see Wang at [0038] which discloses that, for example, from the pilot client 120 or other computing device associated with the messaging platform 100).  Examiner maps the execution of the newly downloaded and installed application to the new feature).
Claims 13-14 recite a process that is configured to perform the steps recited in system claim 7.  The cited portions of Wang used in the rejection of claim 7 teach the steps recited in the process of claims 13-14.  Therefore, claims 13-14 are rejected under the same rationale as stated for claim 7 above.
Claim 20 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in system claim 7.  The cited portions of Wang used in the rejection of claim 7 teach the steps recited in the non-transitory computer-readable storage medium of claim 20.  Therefore, claim 20 is rejected under the same rationale as stated for claim 7 above.
Regarding claim 9, the modified Wang teaches the method of claim 8, further comprising: determining, by the data manager, that a second instruction is not supported by the onboard data manager based on the feature list; and in response to determining that the second instruction is not supported by the onboard data manager, sending the second instruction to a flight controller at the movable object (see Wang at [0033] which discloses that objectionable commands are overridden by the pilot to safeguard against commands that would crash the UAV and that the UAV interaction engine issues a command to the pilot which causes the pilot to control the UAV to accomplish the task; Examiner maps the objectionable command to the unsupported second instruction.) 
Claim 16 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 9.  The cited portions of Wang used in the rejection of claim 9 teach the steps recited in the non-transitory computer-readable storage medium of claim 16.  Therefore, claim 16 is rejected under the same rationale as stated for claim 9 above.

Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0362917) in view of Kim et al. (US 2017/0134699) and further in view of Willis et al. (US 2018/0300123).
Regarding claim 10, the modified Wang teaches the method of claim 8, wherein determining that the user device feature is supported by the onboard data manager comprises: identifying, on the feature list, a feature corresponding to the user device feature; (see Wang at [0031] which discloses a pilot client 120 for controlling the UAV 115 which is generally a computing device similar to that used to implement the client 
The modified Wang does not expressly disclose comparing version data associated with the corresponding feature and the user device feature; and determining that the version data matches, which in a related art, Willis teaches (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for comparing version data associated with the corresponding features and determining that the version data matches, as taught by Willis.  
One would have been motivated to make such a modification because it may be desirable to update the programs that are executable in a vehicle, such as to fix a bug of the programs, to add features, to address a security concern (such as to protect against malware intrusion or other hacks), or for some other reason, as suggested by Willis at [0014].  
Claim 17 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 10.  The cited portions of Wang 
Regarding claim 11, the modified Wang teaches the method of claim 8, further comprising: identifying a second feature corresponding to the at least one input; identifying a second corresponding feature on the feature list; (see Wang at [0031] which discloses a pilot client 120 for controlling the UAV 115 which is generally a computing device similar to that used to implement the client 105, but that the pilot client 120 includes software and/or hardware for controlling the movement of the UAV 115 as well as the function of additional devices mounted on the UAV.  Wang at [0031] further discloses that for example, the pilot client 120 controls the height and geographic position of the UAV 115 as well as lights, a camera, and speakers mounted thereon.  Examiner notes that the movement of the UAV’s height, geographic position, lights, camera or the operation of the speakers corresponds to a plurality of features of the UAV.  Examiner mapped the geographic position of the UAV to the user device feature.  Examiner maps the height of the UAV to the second feature corresponding to the at least one input.  Wang at [0038] discloses that the UAV controller 210 may be a computing system that executes applications such as mobile applications, and that the UAV controller may download, install, and execute applications.  Examiner mapped one of the applications being executed in the UAV controller to the onboard data manager.  
Wang does not expressly disclose comparing version data associated with the corresponding feature and the user device feature; determining that the version data does not match; requesting an updated second feature from a server; and uploading the updated second feature to the onboard data manager which in a related art, Willis teaches (see Willis at [0014] which discloses that it may be desirable to update the programs that are executable in a vehicle, such as to fix a bug of the programs, to add features, to address a security concern (such as to protect against malware intrusion or other hacks), or for some other reason; see Willis at [0016] further discloses that a program release package may include program updates that can refer to code (and possibly related information, where the related information can include metadata, such as configuration data, and data content such map data, video content, and so forth) that is used for changing a prior version of the program to a new version of the program.  Willis at [0033] further discloses that a program manager system 100 can send a program release package 104 and information identifying the program release package over the wireless network to various vehicles.  Examiner maps the configuration data to version data.  Willis at [0019] discloses that the storage locations referred to by the servers, etc.) of the different vendors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for comparing version data associated with the corresponding feature and the user device feature; determining that the version data does not match; requesting an updated second feature from a server; and uploading the updated second feature to the onboard data manager, as taught by Willis.  
One would have been motivated to make such a modification because it may be desirable to update the programs that are executable in a vehicle, such as to fix a bug of the programs, to add features, to address a security concern (such as to protect against malware intrusion or other hacks), or for some other reason, as suggested by Willis at [0014].  
Claim 18 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 11.  The cited portions of Wang used in the rejection of claim 11 teach the steps recited in the non-transitory computer-readable storage medium of claim 18.  Therefore, claim 18 is rejected under the same rationale as stated for claim 11 above.

s 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0362917) in view of Kim et al. (US 2017/0134699) and further in view of Donaghey (US 7,307,999).
Regarding claim 21, the modified Wang teaches system of claim 1, regarding the onboard data manager or the movable object.  However the modified Wang does not expressly disclose wherein the feature list is identified by an identifier, which in a related art, Donaghey teaches (see Donaghey at col. 5 lines 59-64 which discloses that traffic splitter 330 may include one or more devices for receiving feature sets corresponding to received packets from packet identification and feature extraction unit 310 or feature storage 320 and for breaking up the feature sets into separate groups. These groups are referred to hereinafter as "traffic strands." Traffic splitter 330 may form traffic strands by grouping packet feature sets based on, for example, the packet's type, a destination address associated with the packet, a source address associated with the packet, etc.  Examiner maps feature set to feature list.  Examiner maps traffic strands to the identifier for identifying the feature list.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a feature list that is identifier by an identifier, as taught by Donaghey.  

Regarding claim 22, the modified Wang teaches the system of claim 1, wherein subscribing to the data from the at least one sensor included in the feature list comprises obtaining one or more sensor packets from the movable object, where a sensor packet includes a command identifier and a sequence number (see Donaghey, col. 5 lines 27-34:  Packet identification and feature extraction unit 310 may store a list of packet features and identify these features in received packets.  These identified features and filtering rules may be associated with the states of the stress models in, for example, model storage 350.  It will be appreciated that this list may change over time through the addition, deletion, or modification of features.  Also, see Donaghey, at col. 5 line 59 to col. 6 line 23:  Traffic splitter 330 may include one or more devices for receiving feature sets corresponding to received packets from packet identification and feature extraction unit 310 or feature storage 320 and for breaking up the feature sets into separate groups. These groups are referred to hereinafter as "traffic strands." Traffic splitter 330 may form traffic strands by grouping packet feature sets based on, for example, the packet's type, a destination address associated with the packet, a source address associated with the packet, etc.  It will be appreciated that in those situations where stress models are trained for one situation at a time (i.e., triage center 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661